      Case 1:20-cr-00040-AW-GRJ Document 10 Filed 02/03/21 Page 1 of 3




         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                     GAINESVILLE DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO: 1:20cr40-AW/GRJ

LIN YANG
                                       /

                          NOTICE OF LIS PENDENS
                             RE: FORFEITURE

GRANTEE: MIN LIU and LIN YANG, Wife and Husband

TO: ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER
    THE DEFENDANT AND/OR GRANTEE any interest in the real
    property described hereunder.

      NOTICE IS HEREBY GIVEN, pursuant to the provisions of F.S. § 48.23,

as made applicable hereto by the provisions of Title 28 United States Code,

Section 1964, that on December 15, 2020, an Indictment was returned by a

Grand Jury sitting in the Northern District of Florida, Gainesville Division,

charging the above defendant, with violations of Title 18, United States Code,

Sections 1343, 1001 and 2; in the Indictment, included a criminal forfeiture

allegation forfeiting to the United States of America, pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section

2461(c) all of the defendant=s right, title and interest in the Real property located

                                           1
      Case 1:20-cr-00040-AW-GRJ Document 10 Filed 02/03/21 Page 2 of 3




at 17207 Talence Court, Tampa, Florida 33647 more particularly described

as:

         Lot 7, Block 1, Tampa Palms Area 4 Parcel 23 Phase 1, according
         to the Plat thereof, recorded in Plat Book 89, Page(s) 46, of the
         Public Records of Hillsborough County, Florida.

Property Appraiser’s Parcel Identification (Folio) Number:
A-22-27-19-5PX-000001-00007.0

      FURTHER NOTICE IS HEREBY GIVEN that the provisions of

Title 18, United States Code, Section 1963(i) prohibit any claimant to the

described property from (1) intervening in the trial or appeal of the

criminal case, or (2) commencing an action at law or equity against the

United States concerning the validity of any alleged interest subsequent to

the indictment, except as provided by the provisions of Title 18 United

States Code, Section 1963(l).




                                       2
Case 1:20-cr-00040-AW-GRJ Document 10 Filed 02/03/21 Page 3 of 3




Dated this 3rd day of February, 2021.

                                Respectfully submitted,

                                LAWRENCE KEEFE
                                United States Attorney

                                /s/ Stephen M. Kunz
                                STEPHEN M. KUNZ
                                Assistant United States Attorney
                                Florida Bar 0322415
                                Northern District of Florida
                                111 North Adams Street, 4th Floor
                                Tallahassee, Florida 32301
                                (850) 942-8430




                                3
